USCA4 Appeal: 21-4021      Doc: 40         Filed: 12/22/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4021


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        PHILIP STEPHEN STALLINGS,

                            Defendant - Appellant.


        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:19-cr-00635-WO-1)


        Submitted: December 20, 2022                                Decided: December 22, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Seth A. Neyhart, LAW OFFICE OF SETH A. NEYHART, Durham, North
        Carolina, for Appellant. Sandra J. Hairston, Acting United States Attorney, Eric L.
        Iverson, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Greensboro, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4021      Doc: 40        Filed: 12/22/2022     Pg: 2 of 3




        PER CURIAM:

              Philip Stephen Stallings pled guilty, pursuant to a written plea agreement, to

        transporting child pornography, in violation of 18 U.S.C. § 2252A(a)(1), (b)(1). The

        district court sentenced Stallings to 150 months’ imprisonment, a sentence below the

        advisory Sentencing Guidelines range. On appeal, Stallings argues that his sentence is

        substantively unreasonable. We affirm.

              We review a criminal sentence, “whether inside, just outside, or significantly

        outside the Guidelines range,” for reasonableness “under a deferential abuse-of-discretion

        standard.” Gall v. United States, 552 U.S. 38, 41 (2007); see United States v. Blue, 877

        F.3d 513, 517 (4th Cir. 2017). This review requires consideration of both the procedural

        and substantive reasonableness of the sentence. Blue, 877 F.3d at 517. In determining

        procedural reasonableness, we consider whether the district court properly calculated the

        defendant’s Sentencing Guidelines range, gave the parties an opportunity to argue for an

        appropriate sentence, considered the 18 U.S.C. § 3553(a) factors, and sufficiently

        explained the selected sentence. Gall, 552 U.S. at 49-51. We have confirmed that

        Stallings’ sentence is procedurally reasonable. See United States v. Provance, 944 F.3d

        213, 218 (4th Cir. 2019).

              If there are no procedural errors, we then consider the substantive reasonableness of

        the sentence, evaluating “the totality of the circumstances.” Gall, 552 U.S. at 51. A

        sentence must be “sufficient, but not greater than necessary,” to satisfy the statutory

        purposes of sentencing. 18 U.S.C. § 3553(a). “Any sentence that is within or below a

        properly calculated Guidelines range is presumptively [substantively] reasonable. Such a

                                                    2
USCA4 Appeal: 21-4021      Doc: 40         Filed: 12/22/2022     Pg: 3 of 3




        presumption can only be rebutted by showing that the sentence is unreasonable when

        measured against the 18 U.S.C. § 3553(a) factors.” United States v. Louthian, 756 F.3d

        295, 306 (4th Cir. 2014) (citation omitted).

               Stallings argues that his sentence is substantively unreasonable because the district

        court did not give adequate weight or consideration to several of the relevant factors in

        Stallings’ background. However, the record shows that the district court considered the

        sentencing factors raised by defense counsel and engaged defense counsel in an extensive

        discussion of these factors. Ultimately, the court granted a downward variance but noted

        that it would not vary as far as defense counsel requested because it weighed defense

        counsel’s arguments differently. Our review convinces us that the district court carefully

        evaluated the § 3553(a) factors and gave due consideration to Stallings’ mitigating

        arguments when imposing its sentence. In light of the “extremely broad” discretion

        afforded to a district court in determining the weight to be given each of the § 3553(a)

        factors in imposing sentence, United States v. Jeffery, 631 F.3d 669, 679 (4th Cir. 2011),

        Stallings fails to rebut the presumption of reasonableness afforded his below-Guidelines

        sentence. Accordingly, we conclude that Stallings’ sentence is substantively reasonable.

               We therefore affirm the judgment. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                       3